application of the law to those facts de novo. Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005). 1
                               Dieudonne contended that his counsel rendered ineffective
                assistance by coercing him into accepting his plea agreement by "strongly
                pressuring" him into believing that his counts would run concurrently.
                The district court concluded that counsel did not pressure or coerce
                Dieudonne into accepting the plea and that he failed to establish
                deficiency or prejudice. Having reviewed the record, including counsel's
                testimony that he made no promises to Dieudonne that the counts would
                run concurrently, we conclude that counsel did not perform deficiently.
                Furthermore, Dieudonne did not testify during the evidentiary hearing or
                argue on appeal that, but for his belief that the counts would run
                concurrently, he would have insisted on going to trial and risked being
                convicted of first-degree murder and sentenced to life in prison without the
                possibility of parole. Accordingly, we conclude that counsel was not
                ineffective.
                               Second, Dieudonne contends that the district court erred by
                concluding that his guilty plea was knowingly, voluntarily, and
                intelligently entered. "On appeal from the district court's determination,
                we will presume that the lower court correctly assessed the validity of the


                      'We note that post-conviction counsel's opening brief is devoid of any
                reference to Nevada law, including the relevant standard of review for
                Dieudonne's claims of error. NRAP 28(a)(9) requires opening briefs to
                contain a concise statement of the applicable standard of review and
                citation to the relevant authorities upon which appellant relies. As
                counsel acknowledged in his attorney certification, failure to follow the
                requirements of the Nevada Rules of Appellate Procedure may result in
                sanctions. See NRAP 28.2(b).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                                                                      INE5JESWAtiffill
                         plea, and we will not reverse the lower court's determination absent a
                         clear showing of an abuse of discretion." Bryant v. State, 102 Nev. 268,
                         272, 721 P.2d 364, 368 (1986), limited on other grounds by Smith v. State,
                         110 Nev. 1009, 1010 n.1, 879 P.2d 60, 61 n.1 (1994); see also State v.
                         Freese, 116 Nev. 1097, 1106, 13 P.3d 442, 448 (2000). Having reviewed
                         the entire record and the totality of the facts and circumstances
                         surrounding the plea, including the district court's thorough plea canvass
                         and Dieudonne's testimony that he knew the judge had the discretion to
                         sentence him to consecutive counts and life in prison, we conclude that the
                         district court correctly assessed the validity of Dieudonne's plea and did
                         not abuse its discretion.
                                     Having considered Dieudonne's contentions and concluded
                         that the district court did not err by denying his post-conviction petition,
                         we
                                     ORDER the judgment of the district court AFFIRMED.




                                                     Hardesty




                         cc: Hon. Doug Smith, District Judge
                              Keith C. Brower
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA

                                                                3
(0) 1947A


              AARKKA I rAT    -             MS=